EXHIBIT 10.21
FIRSTMERIT CORPORATION
LONG-TERM DISABILITY BENEFIT SUMMARY
     The following narrative describes the executive long-term disability
benefit provided to executive officers of FirstMerit Corporation (“FirstMerit”):
     FirstMerit’s executive long-term disability benefit covers participating
executives for 66 2/3% of salary and bonus paid in the last six months in the
event the executive is unable to perform his or her job due to illness or injury
lasting over 180 days and beginning after the executive is disabled more than
180 days. FirstMerit pays the premium for this benefit for eligible executives.
For participating executive officers (excluding the CEO), the maximum benefit is
$25,000 per month.

 